Citation Nr: 1035380	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-26 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
(also claimed as a cough and choking sensitivity), to include as 
a result of undiagnosed illness.

2.  Entitlement to service connection for chest pain, to include 
as a result of undiagnosed illness.

3.  Entitlement to service connection for left arm pain (also 
claimed as radiculopathy), to include as a result of undiagnosed 
illness.

4.  Entitlement to service connection for sciatica (claimed as 
pain in the legs and right hip).

5.  Entitlement to service connection for a sleep disorder, to 
include sleep apnea and primary insomnia.

6.  Entitlement to a rating in excess of 30 percent for cervical 
syrinx at C5-6, status post-fusion at C6-7, with bulging discs at 
C3-4 and C4-5.

7.  Entitlement to a rating in excess of 10 percent for residuals 
of a stress fracture, right foot, post-resection, sesamoid, at 
the right medical metatarsophalangeal with residual superficial 
cutaneous paresthesia.

8.  Entitlement to a rating in excess of 10 percent for 
degenerative changes, right knee, with popliteal cyst.

9.  Entitlement to a rating in excess of 10 percent for multiple 
joint pain, to include the hands, fingers, wrists, elbows, left 
shoulder, hips, feet, and toes (claimed as fibromyalgia).

10.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with Nissan fundoplication 
and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Although the Veteran has submitted 
additional evidence since the most recent supplemental statement 
of the case (SSOC), he waived local consideration in a signed 
statement dated March 15, 2010.  The Veteran was afforded a Board 
hearing, held by the undersigned, in January 2010.  A copy of the 
transcript has been associated with the record.

The issues of entitlement to service connection for left arm 
pain, sciatica, and a sleep disorder, to include sleep apnea and 
primary insomnia, as well as entitlement to a rating in excess of 
30 percent for cervical syrinx at C5-6, status post-fusion at C6-
7, with bulging discs at C3-4 and C4-5, entitlement of a rating 
in excess of 10 percent for residuals of a stress fracture, right 
foot, post-resection, sesamoid, at the right medical 
metatarsophalangeal with residual superficial cutaneous 
paresthesia, entitlement of a rating in excess of 10 percent for 
degenerative changes, right knee, with popliteal cyst, 
entitlement of a rating in excess of 10 percent for multiple 
joint pain, to include the hands, fingers, wrists, elbows, left 
shoulder, hips, feet, and toes (claimed as fibromyalgia), and 
entitlement of a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with Nissan fundoplication 
and irritable bowel syndrome (IBS) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disorder manifested by shortness of breath is not 
attributable to service.  

2.  A disorder manifested by chest pain is not attributable to 
service.  
CONCLUSIONS OF LAW

1.  Shortness of breath was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

2.  Chest pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in July 2006 
informed the Veteran of the information necessary to substantiate 
the claims for service connection.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  This letter 
also included information with regard to the assignment of a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, with regard to the issues on appeal, the Veteran's 
service treatment records and pertinent post-service medical 
records have been obtained, to the extent available.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  As such, there is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was 
afforded a VA examination pertaining to his claim for service 
connection for shortness of breath/cough in November 2006, and 
chest pain in April 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions 
obtained in this case are adequate, as each is predicated on a 
reading of pertinent medical records and is responsive to the 
medical questions raised in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issues on appeal has been met.  
See 38 C.F.R. § 3.159(c) (4) (2009).  The opinions are thorough 
and supported by the record, and the opinion noted above is 
therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II.  Service connection

In this case, the Veteran claims that he suffers from chest pain 
and shortness of breath, and that these symptoms are related to 
Persian Gulf Illness.  See Statement, December 2008.

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.

Further, the Board notes that service connection may be 
established for a Persian Gulf Veteran who exhibits objective 
indications of chronic disability resulting from undiagnosed 
illness that became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For Persian Gulf War veterans, service connection may be granted 
for objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or more 
signs or symptoms, to include, but not limited to, fatigue; 
muscle or joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms involving 
the respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military service in the Southwest Asia Theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed to 
any known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; (B) the following medically unexplained chronic multi-
symptom illnesses that are defined by a cluster of signs or 
symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multi symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A. § 1117(d) 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).

Compensation, however, shall not be paid under this section if: 
(1) there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

Here, the Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The notable exception to this rule is 38 C.F.R. § 3.317, which 
permits, in some circumstances, service connection of signs or 
symptoms that are objective indications of chronic disability, 
even though such disability is due to undiagnosed illness.

In this case, the Board notes that the Veteran has been diagnosed 
with subjective cough and exertional dyspnea with mild 
restrictive lung defect, as well as chest wall syndrome.  See VA 
examination reports, November 2006, April 2009.  Thus, element 
(1) of Hickson has been satisfied, in that the Veteran has 
demonstrated that he has either signs or a diagnosis of each 
claimed disorder.

Regarding an in-service diagnosis for shortness of breath, the 
Veteran reported with a sore throat and a productive cough on 
March 1, 1994, and he was diagnosed with bronchitis at that time.  
During a follow-up, one week later, his cough had resolved and he 
was advised to quit smoking.  He complained of chest pain on 
several occasions.  Generally, his examiners associated the 
Veteran's complaints with his service-connected GERD.  On 
September 12, 1989, he reported with mid-back pain, radiating to 
the chest.  Chest pain, noted to be associated with GERD, was 
reported in December 1998, January 2001, May 2001, and February 
2002.  Chest pain with arm numbness was reported in May 2001 and 
December 2002.  In each instance, it was noted that the Veteran's 
chest pain was "atypical," and the diagnosis was 
"musculoskeletal."   X-ray evidence from January 1, 2001, noted 
that the lungs were clear, the heart size was normal, and no 
acute process was identified.  The soft tissues and osseous 
structures appeared unremarkable.  Another x-ray, dated January 
9, 2001, revealed normal cardiac and mediastinal contours.  The 
lungs were well-expanded, bilaterally, with in irregular density 
in the left lower lung.  It was noted that this may have been a 
new pulmonary nodule or overlapping vessels.  The area was not 
seen on any other view.  No pleural effusions, no pneumothraces, 
were present.  In February 2001, the Veteran noted that he had 
smoked since age 19, and that he smoked one pack per day.  
Following a review of the Veteran's service treatment records, 
the Board was unable to locate a diagnosis of a chronic cardiac 
or pulmonary disorder.

Post-service, a July 2, 2002, VA outpatient report noted 
complaints of chest pain.  A medical report dated November 13, 
2002, stated that the Veteran had been evaluated at length for 
recurrent chest pain.  It was noted that complaints of pain had 
accompanied reflux symptoms for years, although his chest pain 
worsened following a GERD procedure in March 2002.  It was also 
reported that the Veteran's cardiac evaluation was negative.  It 
was noted that the Veteran's chest pain was most likely due to 
esophageal spasm.  A VA outpatient report, dated August 3, 2004, 
noted that the Veteran was not suffering from chest pain at that 
time.  

In conjunction with his appeal, the Veteran was afforded a VA 
examination in November 2006.  He reported an onset of a cough in 
the mid 1990's, with sputum until he stopped smoking in April 
2001.  The Veteran stated that he smoked one pack per day for 19 
years.  Exertional dyspnea was also reported.  He stated that he 
had an "attack" of shortness of breath with exertion once per 
week.  On examination, his chest was bilaterally symmetric, 
respirations were regular and rhythmic with no abnormality, and 
the lungs were clear with good air movement without wheezes, 
crackles, or friction rubs.  Pulmonary function tests did not 
reveal any obstructive lung disease, though mild restrictive lung 
defect was observed (with normal diffusion capacity).  A chest x-
ray revealed clear lungs, no pleural effusion, and a normal 
cardiac silhouette.  The examiner noted that the chest x-ray was 
"essentially negative."

Ultimately, the examiner diagnosed the Veteran with subjective 
cough and exertional dyspnea with mild restrictive lung defect.  
It was further noted that the Veteran's cough could be explained 
by smoking history with chronic irritation, environmental allergy 
or even habitual.  In support of the opinion, the examiner stated 
that a productive cough started during the Veteran's smoking 
career, becoming a dry cough with cessation, and that such an 
occurrence was not rare.  Exertional dyspnea was explained by 
deconditioning.  Regarding the mild restrictive lung defect, 
there was no apparent explanation other than normal variant (2% 
less than normal range).  There was no sufficient, objective 
evidence to support any further diagnosis.  See VA examination 
report, November 18, 2006.

An additional VA examination was conducted in April 2009.  
Regarding chest pain, the examiner restated the results of the 
November 2006 examination, noting that there was an apparent 
connection with smoking.  The examiner stated that the pain was 
due to chest wall syndrome, and that most of his symptoms have a 
known etiology (smoking).  The Veteran reported that the chest 
pain was "better" since quitting smoking.  The Veteran further 
reported that he suffered from bronchitis from January through 
April 2009, that it had resolved, and that bronchitis may have 
been responsible for some chest pain.  The Veteran did not suffer 
from a productive cough at the time of the examination.  A dry 
cough was present, however the examiner noted that this was not 
rare for a person with a history of 20 years of chronic smoking.  
The Veteran's chest was bilaterally symmetric, respirations were 
regular and rhythmic, and lungs were clear with no wheezes or 
crackles.  A chest x-ray was negative, with no change from 
November 2006.  The examiner asserted that his chest pain and 
cough had a known etiology, and that was smoking.  See VA 
examination report, April 30, 2009.

In the Veteran's most recent statement in support of his claim, 
essentially duplicative of prior statements, he contended that 
his cough/shortness of breath was indicative of Gulf War 
Syndrome.  The Veteran noted that, according to brochures, these 
are symptoms often associated with undiagnosed illness.  He 
stated that these symptoms had not been diagnosed to date, and 
that the connection to his two decades (or more) of chronic 
smoking had not been proven.  

Regarding chest pain, the Veteran noted that this was a daily 
problem, and that he had experienced symptoms since 1995.  He 
also stated that chest pain, "for the most part, has been 
undiagnosed."  However, the Veteran did note a 2002 report in 
which he was diagnosed with esophageal spasm.  He stated that he 
told the VA examiner that he had chest pain associated with 
belching, and that he also experienced chest pain without the 
gassy feeling related to his stomach problems.  He also noted 
that, if it was a chest wall condition, then it should be service 
connected.  If associated with GERD, then that rating should be 
increased due to the additional symptomatology.  See Statement, 
December 2, 2008.

As noted above, the Veteran testified before the undersigned in 
January 2010.  Regarding his claim for service connection for 
shortness of breath, he stated that it started in the mid-90's, 
and that he would get "exhausted quicker."  He noted that he 
had not sought treatment for this problem since separation, other 
than the period of bronchitis in 2009.  He testified that no 
provider had linked his complaints to Gulf War Syndrome, even 
though it was a noted symptom of that illness.  He stated that, 
during his period of bronchitis, he treated his cough with over-
the-counter allergy medication.  He noted that a VA examiner was 
unable to find anything following a respiratory test, and that 
his complaints were linked to smoking at that time.  See 
Transcript, pp. 38-44.

As to his claim for service connection for chest pain, the 
Veteran noted that the problem started in the late 90's, close to 
the time he was diagnosed with GERD.  The Veteran stated that, 
although he went to the hospital with chest pain on one occasion, 
his symptoms were ultimately linked to GERD.  However, he 
testified that, after surgery to alleviate GERD symptoms, the 
chest pain remained.  The Veteran stated that several stress test 
and EKGs have been performed, however no provider has diagnosed a 
cardiac condition.  See Transcript, pp. 63-69.

As to the Veteran's assertions that his shortness of breath 
and/or chest pain is linked to an undiagnosed illness, or is 
otherwise related to his period of active service, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in and 
of itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and credible 
evidence of etiology"); see also Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992) (allowing citation or reliance upon single-judge 
disposition for persuasiveness or reasoning it contains, but 
noting lack of precedential value of such dispositions).  

Here, the Board does not find that the Veteran is competent to 
determine the etiology of his claimed disorders.  While the 
Veteran is competent to report symptomatology and onset of 
shortness of breath, coughing, and chest pain, he has not been 
shown to be competent to link his claimed disorders directly to 
his period of active service, nor to undiagnosed illness.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  Therefore, although the statements of the Veteran 
offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between shortness of breath or chest pain and his military 
service, to include undiagnosed illness.

In contrast, the VA medical opinions of November 2006 and April 
2009, provided by medical professionals, were supported by a 
discussion of the medical evidence of record and provided a 
detailed rational.  Not only was an opinion proffered by each 
examiner, but the etiological opinions that the Veteran's cough 
and chest pains were most likely due to smoking were supported by 
objective medical evidence.  X-rays were negative in both 
instances, and the diagnoses of restrictive lung disease and 
chest wall syndrome were not linked to active service.  As such, 
the Board places greater probative weight on the VA medical 
opinions of record.  Further, there is no competent evidence of 
record that links either claimed disorder to the Veteran's 
military service (and the Veteran testified to that fact during 
his January 2010 Board hearing).  To the extent that the 
Veteran's claimed disorders are linked by medical examiners to 
the Veteran's history of smoking, the Board notes that Congress 
has prohibited the grant of service connection for disability on 
the basis that such disability resulted from disease attributable 
to the use of tobacco products during a veteran's active service 
for claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002).

In sum, the most competent and credible evidence of record does 
not establish that the Veteran's complaints of shortness of 
breath or chest pain are related to his period of active duty, to 
include as a result of undiagnosed illness.  Instead, the most 
probative medical evidence of record demonstrates that the 
Veteran's complaints of chest pain and shortness of breath are 
less likely than not related to his period of active service, to 
include undiagnosed illness, and more likely than not related to 
smoking.  Although chest pain was reported during service, this 
disorder was most often linked to GERD.  Post-service, he was 
diagnosed with esophageal spasm, and chest pain was linked to 
that diagnosis as well.  The Veteran himself testified in January 
2010 that his chest pain began at the same time as his GERD 
diagnosis.  As for complaints of cough and shortness of breath in 
service and thereafter, these reports have been repeatedly linked 
to two decades or more of chronic smoking.  Although the Veteran 
correctly noted that respiratory and cardiac symptoms were 
associated with undiagnosed illness, the Board notes that the 
Veteran's record is negative for a diagnosis of any 
cardiovascular disorder, and that the Veteran's cough has been 
diagnosed as restrictive lung defect, and that diagnosis has been 
linked to smoking.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Therefore, the preponderance is against the Veteran's 
claims, and they must be denied.


ORDER

Entitlement to service connection for shortness of breath (also 
claimed as a cough and also choking sensitivity), to include as a 
result of undiagnosed illness, is denied.

Entitlement to service connection for chest pain, to include as a 
result of undiagnosed illness, is denied.


REMAND

The Board regrets any further delay in adjudicating the Veteran's 
remaining claims.  However, pursuant to the duty to assist, the 
issues of entitlement to service connection for left arm pain, 
sciatica, and a sleep disorder, to include sleep apnea and 
primary insomnia, as well as entitlement to a rating in excess of 
30 percent for cervical syrinx at C5-6, status post-fusion at C6-
7, with bulging discs at C3-4 and C4-5, entitlement of a rating 
in excess of 10 percent for residuals of a stress fracture, right 
foot, post-resection, sesamoid, at the right medical 
metatarsophalangeal with residual superficial cutaneous 
paresthesia, entitlement of a rating in excess of 10 percent for 
degenerative changes, right knee, with popliteal cyst, 
entitlement of a rating in excess of 10 percent for multiple 
joint pain, to include the hands, fingers, wrists, elbows, left 
shoulder, hips, feet, and toes (claimed as fibromyalgia), and 
entitlement of a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with Nissan fundoplication 
and irritable bowel syndrome (IBS)  must be remanded for further 
development.

Regarding the Veteran's remaining claims for service connection, 
he testified in January 2010 that sciatica, claimed as pain in 
the legs and right hip, first began in the late 1980's with the 
onset of back problems.  While the Veteran did not report a 
specific in-service injury, he noted repeated complaints of back 
problems during his period of service.  He was not receiving 
treatment for this disorder at the time of his Board hearing, 
however he reported that he received treatment for this disorder 
at Eglin Air Force Base (AFB).  He further testified that 
sciatica has been present continuously since separation from 
service.  The Veteran asserted that providers have told him that 
his current sciatic nerve pain was related to his service-
connected back disorder.  See Transcript, pp. 45-51.  In this 
regard, service connection has been established for lumbosacral 
herniated disc and degenerative joint disease.  

With respect to the Veteran's claim for entitlement to service 
connection for insomnia, claimed as a sleep disorder with loss of 
memory and concentration, the Veteran testified that it began in 
the early to mid-1990's.  He further noted that he had recently 
been diagnosed with sleep apnea.  He testified that he reported 
for fatigue during his period of active duty, and noted that he 
had problems sleeping since separation.   He noted a recent 
involvement in a sleep study, as well as a future appointment at 
White Wilson Medical Center, referred by the Veteran's provider 
at Eglin AFB.  See Transcript, pp. 57-61.

The Veteran testified that his claim for service connection for 
"left arm pain" was most likely radiculopathy related to his 
service-connected cervical spine disability.  He further stated 
that providers have not been able to conclusively determine 
whether the disorder was secondary to his service-connected neck 
disorder, and that neurological testing had not been performed to 
date.  He noted that he had shooting pain in his right arm as 
well, prior to his most recent cervical spine procedure, but that 
pain in his left arm dated back to his period of active service.  
He also postulated that the disorder may be related to his 
service-connected fibromyalgia.  See Transcript, pp. 71-76.  
Recently submitted records show a finding left trapezius and left 
triceps pain radiating into the ulnar aspect of the left forearm 
and into the left wrist, and a finding of what sounded to the 
examiner like impingement type pain.  See Eglin AFB records dated 
in September 2009 and January 2010.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  Here, while 
the Veteran was afforded a VA examination in April 2009 that 
addressed his claim for service connection for left arm pain, 
yielding a diagnosis of subjective left upper extremity 
paresthesia with normal objective findings, the examiner did not 
opine as to whether the Veteran's complaints of pain and numbness 
were secondary to his currently-service-connected cervical spine 
disability or related to his service-connected multiple joint 
pain.  As such, this claim must be remanded for a supplemental VA 
opinion to determine whether he has an actual diagnosis of left 
upper extremity disability which is etiologically-related to a 
service-connected disability.  As discussed during the Veteran's 
Board hearing, that examination should also include full 
neurological testing.  See Transcript, p. 75.

Following the receipt of the Veteran's current treatment records 
from Eglin AFB (see below), the Veteran should also be scheduled 
for a VA examination in the appropriate specialties to determine 
whether the Veteran's current diagnosis of sleep apnea (see 
February 2010 Eglin AFB sleep study report) is related to 
service, and whether sciatica is related to his period of active 
service.  The Board notes that the Veteran testified that a sleep 
disorder, as well as sciatic nerve pain, began during his period 
of active service.  He further testified that he has experienced 
symptoms of each continuously since separation.  As to these 
assertions, the Veteran can attest to factual matters of which he 
had first-hand knowledge, such as in-service sleep disorders or 
sciatic nerve pain.  See Washington.  Therefore, VA medical 
opinions should be obtained on remand for each issue.  

Regarding the Veteran's increased rating issues, the Veteran 
testified in January 2010 that each disability had worsened since 
the last applicable VA examination.  He testified that his 
service-connected cervical spine condition had progressively 
worsened at C3-5 since his April 2009 VA examination.  He also 
noted increased pain, as well as radiating pain to his left wrist 
(discussed in more detail above) for which he relied on Demerol 
three to four times per month.  He testified that MRI reports, 
obtained since the April 2009 examination, demonstrated 
worsening.  See Transcript, pp. 4, 8, 9.  The Board further notes 
that a March 2008 treatment report noted that the Veteran's disc 
protrusion had worsened over a one-year period.

The Veteran also maintained that his right foot disability had 
worsened since last examined by VA.  He testified that he has 
difficulty standing and driving.  Further, he noted that he had 
special needs for the right foot, a custom orthotic, which was 
not noted in the prior examination.  See Transcript, pp. 14, 17.

He also testified that his service-connected right knee 
disability had worsened, in that he has experience increased 
weakness, locking up, giving out, and falls.  He noted that his 
cyst would swell if he put any type of strain on the knee, and 
that the swelling caused increased symptomatology.  He further 
noted that the cyst had enlarged.  See Transcript, pp. 19-22.

Regarding the Veteran's claim for an increased rating for GERD, 
he contended that separate ratings were warranted for GERD and 
irritable bowel syndrome (IBS).  Although the Veteran denied many 
symptoms of IBS during the April 2009 VA examination, including 
diarrhea, constipation, nausea, and vomiting, he testified in 
January 2010 that he experienced constant abdominal pain.  He 
further maintained that, even though he originally filed a 
separate claim for IBS, his symptoms were incorrectly linked to 
his GERD, and rated as such.  He stated that the abdominal pain 
had worsened since his most recent examination.  See Transcript, 
pp. 23-25.  The Board notes, however, that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other; a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 (2009).  A 
more recent examination should determine the Veteran's 
predominant disability picture with respect to his service-
connected gastrointestinal disabilities.

Finally, the Board notes that the Veteran testified that his 
service-connected multiple joint pain had worsened since his most 
recent VA examination.  He is currently service connected for 
multiple joint pain, however he maintained that his symptoms, 
such as pain and stiffness, will change with the temperature.  He 
also stated that his VA examiner was difficult to understand, and 
that she may have misunderstood his reported history (as to his 
level of disability).  See Transcript, pp. 31-34.

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
As such, the increased rating claims on appeal must be remanded 
for a complete, pertinent VA examination or examination to 
provide findings that are consistent with applicable rating 
criteria.  The medical examination(s) must consider the records 
of prior medical examinations and treatment, as well as the 
Veteran's service treatment records, in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).   

Also on remand, all treatment records from Eglin AFB dated 
through the present should be obtained, to the extent available.  
38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all available treatment 
records that are not already of record from 
Eglin AFB should be obtained, to the extent 
available.  Associate all such available 
records with the claims folder.  If these 
records are not available, that should be 
noted and associated with the record.

2.  The RO/AMC should obtain a VA opinion 
in the appropriate specialty/specialties to 
determine the nature and etiology of any 
diagnosed disorder of the sciatic nerve 
or left upper extremity, such as left arm 
pain or paresthesia, to include whether any 
diagnosed disorder(s) is/are secondary to 
any currently-service-connected disability, 
to include a cervical spine disability, 
lumbosacral spine disability and/or 
multiple joint pain due to undiagnosed 
illness, or whether any current diagnosis 
is directly related to his period of active 
service.  The examination should include 
complete neurological testing.  After a 
review of the claims folder, the examiner 
should address the following:

a.	Based on review of the file, are 
there any objective medical 
indications that the Veteran has 
symptomatology such as pain of the 
lower extremities (with respect to 
the sciatica claim) and/or the 
left upper extremity, and if so, 
is such symptomatology 
attributable to a known diagnosis?  
If such symptoms are attributable 
to a known diagnosis, is it at 
least as likely as not that such 
disability is etiologically 
related to military service?  The 
examiner should follow the 
established protocol for 
qualifying chronic disabilities 
under 38 C.F.R. § 3.317.

b.	If the manifestations of the 
symptomatology related to the 
Veteran's lower extremities 
(claimed sciatica) and/or left 
shoulder cannot be attributed to a 
diagnosed illness, the examiner 
should render an opinion as to 
whether it is at least as likely 
as not that such symptomatology is 
the result of an undiagnosed 
illness or medically unexplained 
chronic multisymptom illness (such 
as chronic fatigue syndrome or 
fibromyalgia) originating during 
or as a result of his period of 
military service? 

c.	If the claimed sciatic and/or left 
arm disability is not directly due 
to the Veteran's military service 
and is not due to undiagnosed 
illness, the examiner should 
indicate whether it is at least as 
likely as not that any currently-
diagnosed disorder of the sciatic 
nerve and/or left upper extremity 
is at least as likely as not 
proximately due to, or aggravated 
by, any service-connected 
disability, to include a cervical 
spine disability, lumbosacral 
spine disability and/or multiple 
joint pain due to undiagnosed 
illness.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

3.  The RO/AMC should obtain a VA opinion 
in the appropriate specialty to determine 
the nature and etiology of any sleep 
disorder, to include sleep apnea.  After a 
review of the claims folder, the examiner 
should address the following:

Whether it is at least as likely 
as not that any currently 
diagnosed sleep disorder, to 
include sleep apnea, is related to 
his period of active service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  The RO/AMC should obtain VA 
examinations in the appropriate specialties 
to determine the nature and extent of his 
service-connected cervical spine 
disability, right foot disability, 
right knee disability, and multiple 
joint pain due to undiagnosed illness 
(rated as fibromyalgia).  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner(s) 
should address the following:

(a)	The examiner should express an 
opinion as to the severity of any 
orthopedic manifestations of each 
disability (including decreased 
range of motion).  The examiner 
should conduct all necessary 
diagnostic testing and evaluation 
needed to make these 
determinations.  The examiner 
should render specific findings 
as to whether, during the 
examination, there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination.  In 
addition, the examiner should 
indicate whether, and to what 
extent, the Veteran experiences 
likely functional loss due to 
pain and/or any of the other 
symptoms noted above during 
flare-ups and/or with repeated 
use; to the extent possible, the 
examiner should express any such 
additional functional loss in 
terms of additional degrees of 
limited motion, and when 
indicating range of motion should 
also indicate at what point (in 
degrees), if any, motion becomes 
painful.

(b)	The examiner should describe any 
associated neurological 
impairment for each service-
connected disorder.  

(c)	With respect to any neurological 
impairment, the examiner should 
also identify all neurological 
symptoms, including reflex 
changes, characteristic pain, and 
muscle spasm, and express an 
opinion as to their severity.  
Any peripheral nerve or nerves 
involved, resulting from any 
service-connected disorder should 
be identified and described.  Any 
functional impairment of the 
extremities due to any service-
connected disorder should be 
identified.  

(d)	As to the service-connected 
multiple joint pain due to 
undiagnosed illness (rated as 
fibromyalgia), the examiner 
should indicate whether the 
disorder is manifested by 
symptoms that are episodic, with 
exacerbations often precipitated 
by environmental or emotional 
stress or by overexertion, but 
are present more than one-third 
of the time, or symptoms that are 
constant, or nearly so, and 
refractory to therapy.

(e)	The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

5.  The RO/AMC should obtain a VA 
examination in the appropriate specialty to 
determine the nature and extent of his 
service-connected GERD with IBS.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
address the following:

(a)	The examiner should express an 
opinion as to the severity of any 
current gastrointestinal 
disorder, to include GERD and 
IBS.  The examiner should address 
the symptomatology of each 
diagnosed disorder, and indicate 
which disorder and related 
symptomatology represent the 
predominant disability picture 
with respect to service-connected 
gastrointestinal disabilities.

(b)	The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


